Case: 18-10694      Document: 00514916586         Page: 1    Date Filed: 04/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 18-10694                           FILED
                                  Summary Calendar                     April 15, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEREMY LEE CRABTREE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-197-7


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jeremy Lee Crabtree appeals the sentence imposed following his
conviction for conspiracy to possess with intent to distribute 500 grams or more
of methamphetamine. The district court sentenced him within the guidelines
range to 235 months of imprisonment.
       Review of the district court’s interpretation or application of the
Guidelines is de novo; review of its factual findings is for clear error. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10694    Document: 00514916586     Page: 2   Date Filed: 04/15/2019


                                 No. 18-10694

States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Findings are
not clearly erroneous if they are plausible based on the record as a whole.
United States v. Ochoa-Gomez, 777 F.3d 278, 282 (5th Cir. 2015).
      Crabtree argues that the district court erred in applying the U.S.S.G.
§ 2D1.1(b)(12) enhancement because there was no evidence that he maintained
a premises, specifically a game room, for purposes of drug distribution.
Crabtree’s assertion that his lack of an ownership or leasehold interest in the
game room precluded the enhancement is unavailing. See United States v.
Guzman-Reyes, 853 F.3d 260, 264-65 (5th Cir. 2017).            Further, several
witnesses testified to Crabtree’s role in operating the game room and detailed
the numerous drug transactions that occurred there. Because the district
court’s factual findings were plausible based on the entire record and, thus, not
clearly erroneous, the district court did not err in applying the two-level
enhancement under § 2D1.1(b)(12). See Ochoa-Gomez, 777 F.3d at 282.
      Additionally, Crabtree argues that the district court erred in applying
the § 2D1.1(b)(1) enhancement because there was no evidence that he
possessed the firearm or that the firearm was connected to the drug sales that
occurred at the game room. However, the evidence adduced at trial and the
information contained in the presentence report established a temporal and
spatial relationship among the firearm, the drug trafficking activities at the
game room, and Crabtree. See United States v. Zapata-Lara, 615 F.3d 388,
390 (5th Cir. 2010). Moreover, Crabtree could have reasonably foreseen the
possession of the firearm by Kimberly Bankston or other coconspirators
employed at the game room. See id. Finally, Crabtree cannot show that it was
clearly improbable that the firearm was connected with the offense. See United
States v. Ruiz, 621 F.3d 390, 396 (5th Cir. 2010). Because the district court’s
factual findings were plausible based on the entire record and, thus, not clearly



                                       2
    Case: 18-10694    Document: 00514916586    Page: 3   Date Filed: 04/15/2019


                                No. 18-10694

erroneous, the district court did not err in applying the two-level enhancement
under § 2D1.1(b)(1). See Ochoa-Gomez, 777 F.3d at 282.
      AFFIRMED.




                                      3